DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 17/341,824 that the Applicant filed on June 8, 2021 and presented 20 claims.  Original claims 1-20 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “external device” in claims 6, 14, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	First Rejection Under § 112(b)
Claims 6, 14, and 20, and thus claim 8 that depends on claim 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claims 6, 14, and 20, the claim limitation “external device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Considered alone, the Office considers the limitation of “device” to be a generic placeholder that substitutes for the word “means” (or more rarely, “step”).  See MPEP § 2181(I)(A).  Additionally, the limitation of “device” is not preceded by a structural modifier that conveys a type of structural device that is known by one skilled in the art.  See MPEP § 2181(I)(C).  Here, “external device” does not convey a structural meaning, indeed, “external” may have nothing to do structurally but be interpreted to mean that the device is external to an organization.  Finally, the limitation of “external device” is indefinite because the specification fails to provide a structural limitation that is known by one skilled in the art.  The specification states, “The common key 213 may be managed by the trusted authority 350, and such an operation of partially decrypting the comparison result may be performed also by an external device (e.g., device of the trusted authority 350) instead of the server 250.”  See Specification ¶ [0059] (as filed).  Although the specification provides guidance on the meaning of “external device,” the use of “external” to limit “device” does not yield a structure that one skilled in the art would recognize.
As noted below, this § 112(b) rejection can be overcome in many ways, and the Examiner specifically notes that this rejection can be overcome by substituting “trusted authority” for “external device” or otherwise amend the claim to indicate what the “external device” is with respect to the other limitations recited within the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Independent claim 1, and thus dependent claims 2-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “receive, from a user device, second encrypted movement path information of a user of the user device encrypted by a private key,” while claim 5 recites, “wherein the processor is further configured to: decrypt the partially decrypted comparison result by the private key to verify whether a presence of a contact of the user with the comparison target.”  Regarding the private key, it appears the private key is used by the “user” for encryption, while claim 5 recites a private key that is employed by the “processor” for decryption, noting claim 1 recites a “server” comprising a “processor.”  Accordingly, it appears two devices belonging to two different entities use the same private key, which is also inconsistent with claim 7 that recites a private key that is only accessible to the user.  This rejection can be overcome through an appropriate amendment or providing a persuasive argument that clarifies the recitation of the private key.
B	Second Rejection Under § 112(b)
Claims 1, 5, and 7, and thus the dependent claims 2-4, 6, and 8 that depend upon claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “receive, from a user device, second encrypted movement path information of a user of the user device encrypted by a private key.”
Claim 5 recites: “wherein the processor is further configured to: decrypt the partially decrypted comparison result by the private key…”
Claim 7 recites: “wherein the private key is only accessible to the user.”
	An issue of indefiniteness occurs between claims 1, 5, and 7 because the recited private key is seemingly possessed by more than one entity.  In claims 1 and 7, the private key is “accessible” or possessed by the user to encrypt “movement path information.”  Claim 5, however, recites the “processor” is further “configured to decrypt” a “comparison result by the private key,” which suggests the processor/server has “access[]” to the private key.  Accordingly, a logical inconsistency seemingly exists between claims 1, 5, and 7, which renders the claims indefinite under § 112(b).  
	The rejection of claims 1, 5, and 7 can be overcome by an appropriate amendment or providing an argument that explains how no logical inconsistency exists between the claims.
C.	Third Rejection Under § 112(b)
Claim 16, and thus the dependent claims 17-20 that depend upon claim 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites, “…path information of individuals collected by one or more authorities and encrypted by a private key corresponding to each of the one or more authorities.”  Claim 16 is rejected because a private key is not private when it is shared amongst various “authorities,” and because claim 16 recites only a single key, one can infer only a single key exists between the “one or more authorities.”  Additionally, claim 16 recites the “server … receive[s] encrypted movement path information,” but the claim also recites the “private key correspond[s] to each of  the … authorities.  Thus, an issue exists as to which entity possesses the recited “private key.”  Accordingly, a logical inconsistency seemingly exists within claim 16, which renders the claim indefinite under § 112(b).  
	The rejection of claim 16 can be overcome by an appropriate amendment or providing an argument that explains how no logical inconsistency exists within claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the independent claims encompasses software per se.  The independent claims directed to a “server” or “electronic device” only recite “a processor configured to…,” and the specification fails to define a “processor” as a hardware component that would bring the claims within the purview of patentable subject matter.  The specification as filed states at ¶ [0055], “The processor 253 may be a hardware-implemented data processing device having a physically structured circuit for executing desired operations.”  This statement leaves open the interpretation that the processor may also be implemented via software.  
Dependent claims 2-8, 10-15, and 17-20 are similarly rejected under § 101 because each of the dependent claims fail to recite any structural features that would bring the claims within the purview of statutory subject matter.
This rejection may be overcome by amending the claim to recite a hardware processor or to recite a processor that executes instructions stored within a non-transitory memory (i.e., in the latter case, the processor may still be interpreted as software, but the non-transitory memory provides the structure that brings the claimed subject matter within the purview of § 101).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Buck” (US 2021/0243595) that discloses a system for determining the location of two devices via a method that relies upon homomorphic encryption, the system is used to check for an “impossible distance” between the two devices to assess whether a device has been compromised.
“Van Liesdonk” (US 2020/0082113) discloses a location tracking system with individual tracking devices that employs a public key or symmetric key as a database encryption key in a homomorphic encryption process.
“Bastable” (US 2021/0119792) discloses a system more maximizing storage that relies upon a common key for encrypting data to be stored in a database, where the homomorphic system relies upon partially decrypted data to protect the security of data between parties.
“Pankanti” (US 2021/0248176) discloses a system that doubly encrypts data within a homomorphic encryption system, where private keys are used to create partially decrypted data and the partially decrypted data is combined by one party to derive a fully decrypted result.
“Boss” (US 2018/0052970) discloses a system where the devices of users detect the emission of radio frequency signals from devices to create a contact list that indicates that at least one of the users has come into contact with another user who is a carrier of a pathogen. 
“Duchin” (US 2021/0399873) discloses a device, system, and method for privacy enhanced proximity detection by secure collaboration between a first party without access to user locations and a second party without access to a target user identifier.  (Noting the subject considered only extends to US Provisional Application 63/041,386).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491